DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 10-06-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 8, 14, and 19 has/have been amended, claim(s) 5 and 12 has/have been cancelled, and claim(s) 1-4, 6-11, and 13-25 remain(s) pending in the application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Claim(s) 1 recite(s) the language (emphasis added) “directly on on a barrier material”, where “on” is recited twice.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo, US 20060027847 A1.

As to claim 1, Koo discloses a memory device (see Koo Fig 3A), comprising: 
a trench (see Koo Fig 1 Ref 111) within an insulating layer (see Koo Fig 1 Ref 128); a bottom electrode material (see Koo Fig 1 Refs 102 and 105) along sidewalls (see Koo Fig 1 Ref 111), and along a bottom of the trench (see Koo Fig 1 Ref 128) directly on on a barrier material (see Koo Fig 1 Ref 103), the bottom electrode material conformal to a top surface of the insulating layer (see Koo Fig 1 Ref 128); 
a ferroelectric material (see Koo Fig 1 Refs 104 and 107) conformal, and directly on, to the bottom electrode material (see Koo Fig 1 Refs 102 and 105; An electrode comprising two layers is still a single electrode.); and a top electrode material (see Koo Fig 1 Ref 106) conformal to the ferroelectric material, wherein 
the bottom electrode material, the ferroelectric material and the top electrode material all extend above and across the top surface of the insulating layer (see Koo Fig 1 Ref 101).

As to claim 2, Koo discloses the memory device of claim 1, wherein 
the ferroelectric material comprises any combination of one or more of: hafnium, zirconium, and oxygen; hafnium, oxygen, and germanium; hafnium, oxygen, and aluminum; hafnium, oxygen, and yttrium; and lead, zirconium, and titanium (see Koo Para [0006]).

As to claim 3, Koo discloses the memory device of claim 1, wherein 
the ferroelectric material comprises one of: hafnium, zirconium, barium, and titanium; and hafnium, zirconium, barium, and lead titanium (see Koo Para [0006]).

As to claim 4, Koo discloses the memory device of claim 1, wherein 
the ferroelectric material ranges from approximately 2 to 50 nm in thickness (see Koo Para [0089]).

As to claim 6, Koo discloses the memory device of claim 1, wherein 
the trench is filled in with a metal fill (see Koo Fig 1 Ref 106 and Fig 3 Ref 306) and a second interconnect (see Koo Fig 3 Ref 330) is over the metal fill, and wherein 
the memory device is covered with another insulating layer (see Koo Fig 3 Ref 328).

As to claim 7, Koo discloses the memory device of claim 1, wherein 
the memory device comprises a transistor (see Koo Fig 3A Refs 312, 316, and 314) plus ferroelectric (FE) capacitor (IT + 1FE-CAP) memory (see Koo Fig 3A), wherein 
the ferroelectric trench capacitor is coupled to a source or a drain of the transistor (see Koo Fig 3A Refs 312 and 314), and wherein 
the transistor is used for both read and write access to the ferroelectric trench capacitor (see Koo Fig 8A and Para [0046]).

As to claim 8, Koo discloses a memory device, comprising: 
a transistor (see Koo Fig 3A Refs 312, 316, and 314); and 
a ferroelectric trench capacitor (see Koo Fig 1) coupled to or integrated with a terminal of the transistor (see Koo Fig 3A), the ferroelectric trench capacitor comprising: 
a trench (see Koo Fig 1 Ref 111) within an insulating layer (see Koo Fig 1 Ref 128); 
a bottom electrode material (see Koo Fig 1 Refs 102 and 105) along sidewalls (see Koo Fig 1 Ref 111), and along a bottom of the trench (see Koo Fig 1 Ref 111) directly on a barrier material (see Koo Fig 1 Ref 103), the bottom electrode material conformal to a top surface of the insulating layer (see Koo Fig 1 Ref 128); 
a ferroelectric material (see Koo Fig 1 Refs 104 and 107) conformal to, and directly on, the bottom electrode material (see Koo Fig 1 Refs 102 and 105; An electrode comprising two layers is still a single electrode.); and a top electrode material conformal to the ferroelectric material, wherein 
the bottom electrode material, the ferroelectric material and the top electrode material (see Koo Fig 1 Ref 106) all extend above and are on the top surface of the insulating layer and the trench (see Koo Fig 1 Ref 101).

As to claim 9, Koo discloses the memory device of claim 8, wherein 
the ferroelectric material comprises any combination of one or more of: hafnium, zirconium, and oxygen; hafnium, oxygen, and germanium; hafnium, oxygen, and aluminum; hafnium, oxygen, and yttrium; and lead, zirconium, and titanium (see Koo Para [0006]).

As to claim 10, Koo discloses the memory device of claim 8, wherein the ferroelectric material comprises one of: hafnium, zirconium, barium, and titanium; and hafnium, zirconium, barium, and lead (see Koo Para [0006]).

As to claim 11, Koo discloses the memory device of claim 8, wherein the ferroelectric material ranges from approximately 2 to 50 nm in thickness (see Koo Para [0089]).

As to claim 13, Koo discloses the memory device of claim 8, wherein 
the trench is filled in with a metal fill (see Koo Fig 1 Ref 106 and Fig 3 Ref 306) and a second interconnect (see Koo Fig 3 Ref 330) is over the metal fill, and wherein the memory device is covered with another insulating layer (see Koo Fig 3 Ref 328).

As to claim 14, Koo discloses a method of fabricating a memory device (see Koo Fig 3A), the method comprising: 
forming a trench (see Koo Fig 1 Ref 111) within a first insulating layer (see Koo Fig 1 Ref 128); forming a bottom electrode material (see Koo Fig 1 Refs 102 and 105) along walls (see Koo Fig 1 Ref 111), and along a bottom of the trench (see Koo Fig 1 Ref 111) directly on a barrier material (see Koo Fig 1 Ref 103), the bottom electrode material conformal to a top surface of the first insulating layer (see Koo Fig 1 Ref 128); forming a ferroelectric material (see Koo Fig 1 Refs 104 and 107) conformal to, and directly on, the bottom electrode material (see Koo Fig 1 Refs 102 and 105; An electrode comprising two layers is still a single electrode.); and forming a top electrode material (see Koo Fig 1 Ref 106) conformal to the ferroelectric material, wherein 
the bottom electrode material, the ferroelectric material and the top electrode material all extend above and across the top surface of the first insulating layer (see Koo Fig 1 Ref 101).

As to claim 15, Koo discloses the method of claim 14, wherein 
forming the ferroelectric material further comprises: forming a ferroelectric material using any combination of one or more of: hafnium, zirconium, and oxygen; hafnium, oxygen, and germanium; hafnium, oxygen, and aluminum; hafnium, oxygen, and yttrium; lead, zirconium, and titanium; hafnium, zirconium, barium, and titanium; and hafnium, zirconium, barium, and lead (see Koo Para [0006]).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 

The amended language does not appear to overcome the broadest reasonable interpretation of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824